DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 112 Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 sets out a “single article opening”.  This is unclear in so far as the opening may be an entry point of the scanner or it may constitute a vacuous gap, opening or tunnel of some kind associated with the scanner.  The claims are reviewed with their broadest reasonable interpretation.
Claim 15 sets out “is configured control the”.  This is unclear as written but it appears the addition of the word “to” would rectify the situation, so that the claim would read in part, “is configured to control the”.  No art was found to reject this claim with this correction, though it would at least initially be objected to as being dependent upon a rejected base claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2004/031755A2 to Biijani.
With respect to claim 1, Biijani discloses a scanning system comprising:
a conveyor assembly (see numeral 123 in Fig. 2 and page 3, line 20 to page 4, line 6;
a scanner (see page 3, line 15); and 
at least one processor (see processor 411 in Fig. 9 and page 9, line 14) configured to:
control the conveyor assembly to move at least one article at least one of into or out of the scanner (see page 10, line 3); and
control the scanner to suspend radiation emission while the conveyor assembly is moving the at least one article at least one of into or out of the scanner (see page 10, lines 2-3, “start/stop”).

With respect to claim 2, Biijani discloses, wherein:
the scanner comprises at least one X-ray emitter (see page 10, line 3);
the at least one processor is configured to control the scanner to turn off the at least one X-ray emitter to suspend radiation emission (see page 10, lines 2-3 wherein the computer contains the processor, set out above, and stops scanning as a part of its operation).

With respect to claim 3, Biijani discloses, wherein:
the scanner (100) further comprises at least one shield curtain (see page 4, line 3):
the at least one article displaces the at least one shield curtain when the conveyor assembly moves the at least one article into or out of the scanner (Biijani discloses that the shielding may be at the input end 121, therefore it must be displaced as the article enters the scanner); and 
the at least one processor is configured to control the scanner to turn off the at least one X-ray emitter while the at least one article displaces the at least one shield curtain (the processor can stop the emitter, Biijani places no limitations on when that may occur, logically that could occur to prevent radiation escape when the shield is displaced).

With respect to claim 4, Biijani discloses the at least one processor is configured to determine a position of the at least one article using the sensor (see page 8, lines 14-18, page 9, lines 2-3 and page 9 lines 2-9).

With respect to claim 5, Biijani discloses at least one processor is configured to determine when to suspend radiation emission (see page 10, lines 2-3, “start/stop”) using the position of the at least one article determined using the sensor (see page 8, lines 14-18, page 9, lines 2-3 and page 9 lines 2-9)

With respect to claim 8, Biijani discloses the scanner comprises a single article opening; and 
the conveyor assembly is configured to move the at least one article into and out of the scanner via the article opening (see tunnel 120 which constitutes the single article opening in Fig. 2 and page 3, line 20).

With respect to claim 9, Biijani discloses a removable shield arranged on a side of the scanner opposite to the article opening (see page 4, lines 1-3), the removable shield plugging an additional article opening (the shielding can be placed at the input or output end of the tunnel thereby “plugging” an additional article opening).

With respect to claim 10, Biijani discloses the conveyor assembly is configured to move the at least one article along a first axis; and the scanner comprises:  a first article opening arranged along the first axis; and a second article opening arranged along the first axis.

    PNG
    media_image1.png
    360
    792
    media_image1.png
    Greyscale



Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,737,122 to Weidlich et al., hereinafter referred to simply as, “Weidlich”.
With respect to claim 11, Weidlich discloses a scanning system comprising:
a scanner (see col. 12, lines 1-2 and Fig. 5);
a shielded tunnel (see claim 12, lines 7-8);
a conveyor assembly configured to move at least one article (see “couch 125” in Fig. 1B and Abstract, first sentence); and
at least one processor configured to control the conveyor assembly to hold a first article in the shielded tunnel when the scanner scans a second article (see numeral 310 in Fig. 3 and col. 9, lines 4-15).

With respect to claim 12,  Weidlich discloses a sensor, wherein the at least one processor is configured to determine a position of at least one of the first article or the second article using the sensor (see col. 11, lines12-36).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 10,451,567 to Kaminski.
With respect to claim 16, Kaminski discloses a conveyor assembly configured to move articles along a first axis; and a scanner comprising at least one article opening arranged along a second axis, wherein the scanning system is reconfigurable between a first scanning arrangement and a second scanning arrangement (col. 4, lines 50-57)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Biijani in view of U.S. Pat. No. 10,451,567 to  Kaminski.
With respect to claim 6,  Biijani discloses all the claim language but does not disclose the conveyor assembly is configured to move the at least one article along a first axis; the scanner comprises an article opening arranged along a second axis; and the first axis is not parallel to the second axis.
Kaminski teaches the conveyor assembly is configured to move the at least one article along a first axis (see numeral 7 in Fig. 1 and the Reference list) (see numeral 10 in Fig. 1); the scanner comprises an article opening arranged along a second axis (see numeral 19 in Fig. 1 and see Reference numeral list); and the first axis is not parallel to the second axis (see Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of invention to combine to minimize production time and improve the ability to clean the scanner.

With respect to claim 7,  Biijani discloses all the claim language but does not disclose the first axis is perpendicular to the second axis.  Kaminski teaches the first axis (direction 7 in Fig. 1) is perpendicular to the second axis (see opening 19 in Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of invention to combine the disclosure of Biijani with the teachings of Kaminski to minimize production time.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Biijani in view of Kaminski.
With respect to claim 17, Biijani discloses at least one processor (411) configured to control the conveyor assembly and the scanner, wherein,
in the first scanning arrangement, the at least one processor is configured to:
	control the conveyor assembly to move at least one article at least one of into or out of the scanner; and 
	control the scanner to suspend radiation emission while the conveyor assembly is moving the at least one article at least one of into or out of the scanner (page 10, lines 2-3).
Biijani does not disclose control the conveyor assembly to hold a first article in a shielded tunnel when the scanner scans a second article.  
Kaminski teaches controlling the conveyor assembly to hold a first article in a shielded tunnel when the scanner scans a second article (see col. 1, lines 19-26 and Kaminski teaches two shielded in a scanner system, both areas separate from the scanning area-see illustration below).  

    PNG
    media_image2.png
    920
    1118
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of invention to combine the disclosure of Biijani with the teachings of Kaminski to improve the overall safety and efficiency of the operation.

Allowable Subject Matter
Claims 13, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or disclose first and second scanning arrangement with non-parallel axes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651